                           UNITED STATES DISTRICT COURT

                                     FOR THE

                          EASTERN DISTRICT OF CALIFORNIA



 United States of America ,              Case No. 2:19-cv-00871-WBS-CKD

                  Plaintiff,

       v.                                DEFAULT JUDGMENT

 Alfred Harding et al.,

                  Defendant.




             IT IS ORDERED AND ADJUDGED default judgment is hereby
             ENTERED against defendant:




              Alfred Harding




March 13, 2020                                  KEITH HOLLAND, CLERK

                                                By: /s/ H. Huang, Deputy Clerk
